Citation Nr: 1308877	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a vision problem, to include glaucoma and cataracts as secondary to service connected diabetes mellitus, type 2.


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967 and from December 1967 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO in Los Angeles, California.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in January 2011 for additional development.  It returns now for appellate consideration.  

The Board also remanded the claim of entitlement to service connection for post traumatic stress disorder (PTSD).  That claim was granted in a July 2012 rating decision.  The Veteran has not yet disagreed with either the initial ratings or effective dates assigned.  This claim, therefore, is no longer in appellate status and is not before the Board.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of diabetic retinopathy.

2.  The Veteran has primary open angle glaucoma, a left eye cataract, and pseudophakia of the right eye, status post cataract removal surgery.

3.  The Veteran's primary open angle glaucoma and bilateral cataracts were not caused or aggravated by his service connected diabetes mellitus, type 2.

4.  The Veteran did not have glaucoma or cataracts during his period of active service and there is no in-service event, injury, or disease to which they may be related.
CONCLUSION OF LAW

The criteria for service connection for  vision problem, diagnosed as primary open angle glaucoma and bilateral cataracts, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An August 2004 letter satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in November 2005, except as to the degree of disability and effective date elements of Dingess notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  A March 2006 letter provided corrective notice.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, he has had years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case was provided to the Veteran most recently in May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet.App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a February 2011 medical examination to obtain an opinion as to whether his vision problems, however diagnosed, were caused or aggravated by his diabetes mellitus, type 2.  The examiner concluded that the diagnosed eye disorders were unrelated to diabetes mellitus, type 2, on such bases that encompass both causation and aggravation.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this claim in January 2011 to provide the Veteran with a VA medical examination and opinion.  The Veteran was seen for a February 2011 VA examination.  The examination and opinion are adequate for ratings purposes, as discussed above.  The Board finds that the RO complied substantially with January 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Service Connection

The Veteran contends that he has a vision problem as secondary to his service connected diabetes mellitus, type 2.  For the reasons that follow, the Board finds that the Veteran's diagnosed eye disorders were not caused or aggravated by his diabetes mellitus, type 2, and are not otherwise related to service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  

Glaucoma and cataracts are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing direct service connection under 38 C.F.R. § 3.303(d) generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran has not alleged and the record does not suggest an in-service event, injury or disease to which his present vision problem may be related.  His service treatment records do not show complaints, treatment or diagnosis of a vision problem, glaucoma, or cataracts.  His service treatment records do not show an eye injury or disease.  The Board finds that there was no in-service event, injury or disease to which the Veteran's present vision problem may be related.  Service connection on a direct basis must be denied.  See Shedden.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The Board notes that the instant claim was filed in 2004, prior to an October 2006 revision in 38 C.F.R. § 3.310.  The prior version is more favorable to the Veteran and will be applied in this case.  In addition, secondary service connection may also be granted for the degree of aggravation to a nonservice-connected disorder, which is proximately due to, or as the result of a service-connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to the Veteran's contentions that he has a vision problem as a result of his diabetes mellitus, type 2, the Board observes that lay evidence can be competent and sufficient to establish the elements of service connection where the lay observer is reporting personal sense impressions (knowledge derived from the five senses), in reporting what a medical professional has told him, or in reporting personal sense impressions which support a diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that he has not presented competent lay evidence.

The Veteran was afforded a VA examination through QTC Medical Services (QTC) in September 2005 for his claim of entitlement to service connection for a vision disorder, to include as secondary to service-connected diabetes mellitus, type II.  The Veteran complained of blurry vision in the right eye as well as difficulty opening the right eye.  He was diagnosed with severe blepharospasm and mild optic nerve cupping in the right eye.  Blepharospasm is a tonic spasm closing the eyelid.  See Dorland's Illustrated Medical Dictionary 229 (31st ed. 2007).  The examiner found no evidence of diabetic retinopathy in either eye and suggested the Veteran continue treatment with Travatan eye drops to both eyes and be monitored every four to six months for glaucoma.  Subsequently, in a May 2006 VA outpatient treatment record the Veteran was diagnosed with primary open-angle glaucoma and cataracts in each eye, and began treatment for his glaucoma with Travoprost.  VA outpatient treatment records dated from October 2006 to March 2008 note the Veteran's diagnoses and ongoing treatment with Travoprost, as well as June 2006 documentation that the Veteran has diabetes without diabetic retinopathy in each eye.  

The Veteran was seen for another VA examination in February 2011.  The examiner reviewed the claims file, the Veteran's VA treatment records and conducted an examination of the Veteran.  The examiner indicated that the Veteran did not have diabetic retinopathy.  The examiner did state that "diabetes has not been found to have any effect on open angle glaucoma."  Finally, the examiner stated that the Veteran's cataracts were age related and normal.  

Additional evidence, in the form of private and VA treatment records and an August 2004 statement from the Veteran's wife, were associated with the claims file during the course of his claim.  None of the additional evidence mention a connection, either causal or aggravating, between the Veteran's current diagnoses of glaucoma and cataracts and his service connected diabetes mellitus, type II.  

The Board finds that the preponderance of the evidence shows that the Veteran's diagnosed primary open angle glaucoma and bilateral cataracts are not proximately due to or the result of his service connected diabetes mellitus, type 2 either causally or by aggravation.  The Veteran has not presented competent lay evidence on this point.  The only medical opinion on point is in the February 2011 VA examination report.  Although not phrased clearly, the opinion addresses the theories of secondary causation and aggravation for both glaucoma and cataracts.  The examiner's statement that diabetes has not been found to have any effect on open angle glaucoma is broad enough to address both causation and aggravation.  The statement that the Veteran's cataracts were age related establishes that the cataracts were not caused by his diabetes.  The characterization of the cataracts as normal indicates that there was no progression beyond the natural course of the disability.  Thus, the Board finds that the opinion adequately indicates that his cataracts were not aggravated by his diabetes.  The remaining evidence does not address a possible relationship between the glaucoma or cataracts and the service connected diabetes.  The Board concludes that service connection for a vision problem, diagnosed as primary open angle glaucoma and bilateral cataracts, is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a vision problem, to include glaucoma and cataracts as secondary to service connected diabetes mellitus, type 2, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


